Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a communication from Joshua Schmid on 8 February 2022.

The application has been amended as follows: 

11. (Currently Amended) A method in a first WLAN ProSe capable wireless transmit/receive unit (WTRU) for establishing direct wireless local area network (WLAN) proximity service (ProSe) connectivity with a second WLAN ProSe capable WTRU, the method comprising: 
determining a predetermined proximity to the second WLAN ProSe capable WTRU; 
transmitting, to a network node implementing a ProSe function operating in an evolved packet core (EPC) network, upon determining the predetermined proximity to the second WLAN ProSe capable WTRU, a request from the first WLAN ProSe capable WTRU for EPC support to establish a WLAN ProSe connection with the second WLAN ProSe capable WTRU, the request including at least an application layer identification (ID) that is an identification of the second WLAN ProSe capable WTRU; 
receiving, from the network node implementing the ProSe function, a configuration message with configuration information that is associated with the second WLAN ProSe capable WTRU, wherein the configuration information includes: a WLAN ProSe ID that is associated with at least the second 
wherein the configuration message with configuration information is an indication from the EPC network to establish the WLAN ProSe connection; 
performing a WLAN ProSe discovery process using the WLAN ProSe ID of the second ProSe capable WTRU and the SSID; and 
establishing a direct WLAN ProSe connection with the second WLAN ProSe capable WTRU based on the configuration message, wherein communication over the direct WLAN ProSe connection is encrypted based on the WPA-PSK.

16. (Currently amended) A wireless transmit/receive unit (WTRU) that is a first WLAN ProSe WTRU for establishing direct wireless local area network (WLAN) proximity service (ProSe) connectivity with a second WLAN ProSe capable WTRU, the WTRU comprising: 
a processor configured to determine a predetermined proximity to the second WLAN ProSe capable WTRU: 
a transmitter configured to transmit, to a network node implementing a ProSe function operating in an evolved packet core (EPC) network, upon the first WLAN ProSe capable WTRU determining the predetermined proximity to the second WLAN ProSe capable WTRU, a request from the first WLAN ProSe capable WTRU for EPC support to establish a WLAN ProSe connection with the second WLAN ProSe capable WTRU, the request including at least an application layer identification (ID) that is an identification of the second WLAN ProSe capable WTRU; 

wherein the configuration message with configuration information is an indication, from the EPC network, to establish the WLAN ProSe connection, 
wherein the first WLAN ProSe capable WTRU is configured to perform a WLAN ProSe discovery process using the WLAN ProSe ID of the second ProSe capable WTRU and the SSID; and 
wherein the first WLAN ProSe capable WTRU is configured to establish a direct WLAN ProSe connection with the second WLAN ProSe capable WTRU based on the configuration message, wherein communication over the direct WLAN ProSe connection is encrypted based on the WPA-PSK.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        2/9/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466